DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  SKENDER HOTI and BEBA HOTI,
                          Appellants,

                                    v.

   U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
CAPACITY BUT solely as Trustee for THE RMAC TRUST SERIES 2016-
 CTT, BARKLEY MASTER ASSOCIATION, INC. and DAVID GARTEN,
                            Appellees.

                              No. 4D19-837

                          [October 31, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard H. Harrison, Judge; L.T. Case No.
502018CA012833.

  Arthur J. Morburger, Miami, for appellant.

    Richard S. McIver and H. Michael Muniz of Kass Shuler, P.A., Tampa,
for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.